 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT fOURT FILED

FOR THE NORTHERN DISTRICT OFITEXAS
AMARILLO DIVISION SEP 27 2019

 

 

 

UNITED STATES OF AMERICA

 

CLERK, U.S. DISTRICT COURT

Ot tems
Depaty

Criminal Action No. 2:19-CR-00082-Z-BR

 

Plaintiff,
V.

GABRIEL MARTINEZ-POPOCA (1)

COR (OR GOR UO? GOD COR GO? 4On 6

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 12, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Gabriel Martinez-Popoca (1) filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Gabriel Martinez-Popoca was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Gabriel Martinez-Popoca; and ADJUDGES Defendant Gabriel Martinez-Popoca guilty of Count One in
violation of 8 U.S.C. §§ 1326(a) and (b)(1), and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

Megezgugf ——~

M¢ TTHEW\J. KACSMARYK
UNITED STATES DISTRICT JUDGE

j

SO ORDERED, September 27, 2019.

 

 
